Citation Nr: 1103784	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This matter arises before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2010, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
posttraumatic stress disorder is related to his period of active 
military service.  


CONCLUSION OF LAW

Posttraumatic stress disorder was caused by the Veteran's period 
of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159 (2010); 75 Fed. Reg. 39843 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304 (f)(3) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim, 
the Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Effective July 13, 2010, VA amended provisions of 38 C.F.R. § 
3.304(f), pertaining to direct service connection for 
posttraumatic stress disorder (PTSD).  75 Fed. Reg. 39843 (July 
13, 2010).  Under the new regulation, a veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor if the claimed in-service stressor is related to his 
fear of hostile military or terrorist activity; it is consistent 
with the places, types, and circumstances of his service; and it 
is confirmed by a VA examining psychiatrist or psychologist that 
the claimed stressor is adequate to support a diagnosis of PTSD 
and the veteran's symptoms are related to the claimed stressor.  
75 Fed. Reg. 39843 (July 13, 2010).  

Analysis

The Veteran testified at his Travel Board hearing that he 
believes his PTSD stems from his participation in operations 
against the "insurgent communist (Viet Cong) forces," such as 
Operation Dozer in Chu Lai and Operation Arizona in Danang.  He 
also testified that his vehicle was hit with a landmine, that he 
felt fear the whole time he was in Vietnam, that he was shot at 
while standing guard duty in Vietnam, and that he saw dead enemy 
bodies and soldiers wounded in action.   In other words, the 
Veteran claims that his stressors generally relate to his "fear 
of hostile military or terrorist activity."  Therefore, in light 
of the new regulations pertaining to PTSD stressors, the Board 
concedes that the Veteran received incoming fire while he was 
standing guard duty.  His personnel records also contain 
sufficient credible evidence of his participation in the 
aforementioned battles and that his vehicle hit a landmine.  
Therefore, the Board will also consider these stressors.     

Having conceded the Veteran's stressors, the Board observes that 
the Veteran has not received much treatment for his psychiatric 
disorder.  He was treated at the Salem Veterans Center in July 
2005 for minimal depressive symptoms and PTSD symptoms, but the 
examining clinician noted that these symptoms were probably 
insufficient for a diagnosis.  

The RO then afforded the Veteran a compensation and pension 
examination in December 2005.  The Veteran presented with 
complaints of thoughts about Vietnam once a week on average.  He 
denied avoiding reminders of Vietnam, having recent anger control 
problems, or difficulties being affectionate toward others, but 
he did report struggles with hypervigilance, exaggerated startle 
response, and chronic sleep disturbance.  The Veteran also denied 
problems with interest in pleasurable activities.  

The Veteran described his three most traumatic experiences in 
Vietnam to the examiner.  The first experience was being blown 
out the top of his truck after hitting a landmine.  He also 
described rounds being shot over his head while he was on guard 
duty and someone tripping a phosphorous grenade while on patrol.  
He told the examiner that this last experience "was scary as 
hell."  The examiner then noted that the Veteran stated that he 
saw some dead bodies after a rocket attack and "shoot-out" and 
that he picked up some dead bodies in villages, including 
"charred" and burnt Vietnamese.  

After his discharge, the Veteran was more serious compared to 
prior to his entry into the military.  He had problems being 
affectionate toward his first two wives and had anger problems 
with his step-children, but he was doing relatively well in his 
third marriage.  As for his psychological problems, the Veteran 
had flashbacks when he heard music or loud noises that took him 
back to Vietnam.  At his mental status examination, he appeared 
as a cooperative, casually-dressed, adequately groomed person who 
displayed good eye contact.  His speech was clear, coherent, and 
goal-directed, and there was no evidence of hallucinations, 
delusions, or significant cognitive impairment.  The examiner 
noted that the Veteran complained of a chronically anxious mood 
and displayed a restricted range of affect.  After reviewing the 
Veteran's claims file, the examiner found that the Veteran 
suffered from daily mild symptoms of PTSD with minimal social 
impairment and a history of mild social impairment due to anger 
problems and a history of difficulties being affectionate toward 
others.  The Veteran's overall level of emotional impairment was 
in the mild range without any current psychosocial or post-
military stressors.  Finally, the examiner opined that the 
Veteran met the DSM-IV criteria for chronic, minimal to mild PTSD 
caused by his Vietnam traumas.    

Since the record does not contain a competent opinion denying a 
link between the Veteran's diagnosis and his in-service stressor, 
the Board affords the compensation and pension examiner's opinion 
great probative value.  In light of this finding and for the 
foregoing reasons, the Board finds the preponderance of the 
evidence does not weigh against the Veteran's claim and, in fact, 
weighs in favor of the Veteran's claim of entitlement to service 
connection for PTSD.   Therefore, service connection for PTSD is 
warranted, and the Veteran's appeal is granted.    
ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


